                         IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                Civil Action No.: 5:19-cv-327

 MANUEL TORRES,                                )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )
                                               )
 TRACY LYNN CARTER, in his official            )
 capacity as Lee County Sheriff; TOWN OF       )
 APEX, NORTH CAROLINA; TOWN OF                 )
 SILER CITY, NORTH CAROLINA; and               )
 NIGHTHAWK COMPANY POLICE,                     )
 LLC,                                          )
                                               )
                 Defendants.                   )
                                               )

                        PLAINTIFF’S MOTION TO DISMISS PARTY
                         PURSUANT TO RULE 21 OR RULE 42(a)(2)

       Plaintiff Manuel Torres, hereby respectfully moves the Court pursuant to Rule 21 or, in the

alternative, Rule 41(a)(2) of the Federal Rules of Civil Procedure for a voluntary dismissal with

prejudice of his Count II Retaliation Under Title VII claim against Nighthawk Company Police,

LLC (“Nighthawk”), for the reasons set forth below and in the accompanying memorandum.

       1.       Plaintiff sued Nighthawk in Count II for retaliation under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

       2.       Plaintiff has confirmed during the course of written discovery that Nighthawk

employs fewer than the requisite number of employees to state a claim under Title VII; more

particularly, Nighthawk is not an employer as defined by 42 U.S.C. § 2000e(b).

       3.       Depositions are scheduled to begin July 20, 2020, to last through mid-August.

       4.       Mediation is scheduled to take place on August 4.




             Case 5:19-cv-00327-FL Document 48 Filed 07/17/20 Page 1 of 3
       5.      The deadline for dispositive motions is scheduled for mid-September.

       6.      A trial date has not yet been set.

       7.      Plaintiff’s counsel discussed this dismissal by telephone with Nighthawk’s counsel

on Monday, July 13, 2020, and counsel for Nighthawk requested Plaintiff’s counsel to voluntarily

dismiss his claim against Nighthawk because the employer did not meet the numerosity

requirement of Title VII.

       WHEREFORE, Plaintiff respectfully moves this Court to dismiss with prejudice

Defendant Nighthawk Police Company, LLC, from this action.

Dated: July 17, 2020.                               Respectfully submitted,

                                                    /s/ Deborah Dewart
                                                    Deborah J. Dewart
                                                    N.C. Bar No. 30602
                                                    620 E. Sabiston Drive
                                                    Swansboro, North Carolina 28584-9674
                                                    Telephone: (910) 326-4554
                                                    debcpa@earthlink.net

                                                    GIBBS & ASSOCIATES LAW FIRM, LLC
                                                    BY: /s/ Jonathan D. Gibbs
                                                    Jonathan D. Gibbs*
                                                    Ohio Bar No. 0094455
                                                    6398 Thornberry Ct.
                                                    Mason, Ohio 45040
                                                    Telephone: (513) 234-5545
                                                    Fax: (888) 500-4638
                                                    jgibbs@gibbs-lawfirm.com
                                                    *Appearing pursuant to Local Rule 83.1

                                                    Attorneys for Plaintiff




                                        2
            Case 5:19-cv-00327-FL Document 48 Filed 07/17/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this July 17, 2020, he has filed the foregoing

Plaintiff’s Motion to Dismiss Party Pursuant to Fed. R. Civ. P. 42(a)(2) through the Court’s

CM/ECF system and that all parties to this action will be served through that system.

                                                    GIBBS & ASSOCIATES LAW FIRM, LLC

                                                    BY: /s/ Jonathan D. Gibbs
                                                    Jonathan D. Gibbs*
                                                    *Appearing pursuant to Local Rule 83.1




                                      3
          Case 5:19-cv-00327-FL Document 48 Filed 07/17/20 Page 3 of 3
